Citation Nr: 1129696	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-08 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Entitlement to service connection for a pulmonary disorder.

3.  Entitlement to service connection for a psychiatric disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis.

4.  Entitlement to service connection for a cervical disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis.

5.  Entitlement to service connection for a right hip disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis.

6.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis.

7.  Entitlement to a disability rating in excess of 10 percent for lumbar degenerative joint disease and spondylosis.

8.  Entitlement to an effective date prior to April 28, 2006, for the award of service connection for lumbar degenerative disc disease with spondylosis.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A January 2009 report shows that the Veteran cancelled his previously-requested local RO hearing.

In April 2009, the Veteran failed to appear for his scheduled Board hearing without cancelling.  The Board finds that all due process has been met with regard to the Veteran's hearing request.
The issue of entitlement to a non-service-connected pension was raised by the Veteran in a March 2009 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  GERD and hiatal hernia were not manifest during service and are not related to the Veteran's active service.

2.  Current pulmonary disease or injury has not been identified.

3.  There is no current diagnosis of an acquired psychiatric disorder, other than crack cocaine dependence and alcohol dependence.

4.  Crack cocaine or alcohol dependence is not related to a service-connected disease or disability.

5.  The Veteran has an Axis II diagnosis of passive aggressive behavior.

6.  A cervical spine disorder was not manifest during service and is not related to the Veteran's active service.

7.  A cervical spine disorder is not shown to have been caused or aggravated by a service-connected disease or injury.

8.  Current disease or injury of the right hip has not been identified.

9.  A right hip disorder is not shown to have been caused or aggravated by a service-connected disease or injury.

10.  Current disease or injury of the left hip has not been identified.

11.  A left hip disorder is not shown to have been caused or aggravated by a service-connected disease or injury.

12.  The Veteran's lumbar degenerative joint disease and spondylosis is manifested by subjective complaints of pain, with objective evidence of flexion to 90 degrees, extension to 15 degrees, lateral flexion to 30 degrees, and rotation to 20 degrees, with no objective evidence of pain, muscle spasm, abnormal gait, or increased functional impairment during flare-ups.

13.  In March 2000, the RO denied the Veteran's claim of entitlement to service connection for a back condition.  The Veteran did not appeal the March 2000 RO rating decision with regard to the claim of entitlement to service connection for a back condition.

14.  The next communication from the Veteran was received by the RO in April 2006.

15.  On March 19, 2009, prior to the promulgation of a decision in the appeal, the veteran requested in writing a withdrawal of the appeal of the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  GERD and hiatal hernia were not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A pulmonary disorder was not incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  A personality disorder is not a disease within the meaning of legislation providing compensation.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2010). 

5.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A right hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A left hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  The criteria for a disability rating in excess of 10 percent for lumbar spine degenerative joint disease and spondylosis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2010).

9.  The criteria for an effective date prior to April 28, 2006, for a grant of service connection for lumbar degenerative joint disease and spondylosis have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010). 

10.  The criteria for withdrawal of a Substantive Appeal by the appellant  have been met as to the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
Here, notice compliant with the provisions of the VCAA with regard to the claims for service connection and an earlier effective date was provided in August 2006 and March 2007, prior to the initial adjudication of the Veteran's claims in July 2007 and January 2008.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an increased disability rating for the Veteran's lumbar spine disability, this disability is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for this issue.

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  VA treatment records have been obtained.  Furthermore, the Veteran was afforded VA examinations in June and July 2007 that addressed his claims regarding GERD and the lumbar spine.  As both examinations were conducted by medical professionals, who reviewed the claims file, took history from the Veteran, conducted a thorough examination, and provided conclusions based upon a rationale, both examinations are adequate.

The Veteran was not afforded VA examinations with regard to his claims of entitlement to service connection for a pulmonary disorder, a psychiatric disorder, a cervical disorder, a right hip disorder, and a left hip disorder.  With regard to the pulmonary, right hip, and left hip disorders, the evidence shows that there is no evidence of a currently diagnosed disability associated with any of these claims and no competent evidence suggesting that they are secondary to a service-connected disability.  Therefore, examinations are not warranted.  With regard to the psychiatric disorder claim, the evidence establishes that the Veteran has not been diagnosed with an acquired psychiatric disorder other than crack cocaine and alcohol abuse, and there is no competent evidence that either of those disorders is related to a service-connected disability.  Finally, with regard to the claim of entitlement to service connection for a cervical spine disorder, the evidence shows that there is no competent and credible evidence suggesting that a cervical spine disorder is related to service or a service-connected disability.  As such, the Veteran is not entitled to VA examinations for these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disabilities were incurred in combat. Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

GERD

On a January 1980 Report of Medical History, the Veteran reported a history of frequent indigestion, and stomach, liver, or intestinal trouble.  On examination, the Veteran's abdomen and viscera were normal.

On his November 1999 original claim for VA benefits, the Veteran did not raise a claim of entitlement to service connection for GERD or any other related disorder.

VA treatment records beginning in March 2005 show that the Veteran complained of dysphagia and was treated for GERD.

On his May 2006 written claim, the Veteran asserted that he had stomach disorders including ulcers, since he enlisted in service.

In June 2007, the Veteran underwent VA examination.  The examiner noted that there were in-service complaints of abdominal cramping and other gastric complaints.  The Veteran was also consistently on Donnatal during service.  He also had a positive Sickle Dex test.  The Veteran stated that he began experiencing abdominal problems in the late 1970s.  At that time, he experienced abdominal cramps, nausea, and vomiting.  He currently had difficulty with swallowing.  The current diagnoses were GERD and hiatal hernia.  The examiner concluded that it was less likely as not that the Veteran's current diagnoses were related to complaints of gastric problems in service.  The examiner explained that the complaints of abdominal cramping and pain were without frank episodes of regurgitation during service.  When the Veteran was diagnosed with a small sliding hiatal hernia in 2005, no reflux or regurgitation was noted.

On a March 2009 written statement, the Veteran reported that his reflux symptoms have been present since service.

Based on the record, the Board finds that service connection for GERD with hiatal hernia is not warranted.  In recent statements, the Veteran has claimed that his abdominal symptoms have existed since service, and the Veteran is certainly competent to report as to his observable symptoms and their history.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that his recent assertions are not credible.  Specifically, while the Veteran reported a history of such symptoms in a January 1980 report of medical history, his examination at that time was normal.  Furthermore, when he first filed a claim for VA benefits in November 1999, he did not include a claim for GERD, hiatal hernia, or any related disorder.  His silence here, when otherwise affirmatively speaking, renders his more recent report of a continuity of symptomatology unreliable.

Finally, the Veteran was afforded a VA examination to determine whether his currently diagnosed GERD or hiatal hernia is related to his service.  The VA examiner determined that it was not.  As the Veteran is a layperson, and the question of etiology of GERD or hiatal hernia extends beyond an immediately observable cause-and-effect relationship, he is not able to provide a competent opinion as to whether either diagnosis is related to complaints of abdominal pain in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the opinion of the VA examiner is competent.  As such, the credible evidence of record preponderates against a finding of continuity of symptomatology, and the only competent opinion of record establishes that the Veteran's GERD and hiatal hernia are not of in-service origin.  Therefore, service connection must be denied.

Pulmonary Disorder

A November 1979 service treatment record shows that the Veteran complained of pain in his chest with breathing for two days.  There was right-sided chest wall pain, and the record showed that the pain would clear by itself.

On a January 1980 Report of Medical History, the Veteran reported a history of shortness of breath and pain or pressure in his chest.  The Veteran indicated that he did not know if he had asthma.  On examination, the Veteran's lungs and chest were normal.

On his November 1999 original claim for VA benefits, the Veteran did not raise a claim of entitlement to service connection for any pulmonary disorder.

A February 2005 VA outpatient record shows that the Veteran denied a history of persistent cough, sputum, hemoptysis, dyspnea, pleuritic chest pain, wheezing, asthma, or pneumonia.  He reported no other pulmonary symptoms.

On his July 2007 claim, the Veteran indicated that he had breathing problems and damage to his lungs that was due to his exposure to fumes when he was a bulk fuel operator and truck driver.  His duties included having to clean out the fuel tanker without protective gear.

In a February 2008 written statement, the Veteran indicated that he was not contending that he has been treated for a lung condition in service.  He was contending that his jobs in service caused his current breathing problems.

Based on a review of the evidence, the Board concludes that service connection is not warranted for any pulmonary disorder, since there is no evidence of a currently diagnosed pulmonary disorder.  The Federal Circuit has noted basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: for disability resulting from personal injury suffered or disease contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 1131.  Thus, in order for the Veteran to qualify for entitlement to compensation under those statutes, he must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Here, while the Veteran has complained of breathing problems, there is no record showing that his described symptoms constitute a disability due to disease or injury.  VA has obtained all records identified by the Veteran, and none have revealed treatment for or diagnosis of a pulmonary disability or any diagnosed lung disorder.  The Veteran has not contended that he has been diagnosed with any such pulmonary disorder.  As such, the Board concludes that service connection for a pulmonary disorder must be denied.

Psychiatric Disorder

On a January 1980 Report of Medical History, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  The Veteran's psychiatric examination was normal at that time.

Beginning in April 1995, VA outpatient records show that the Veteran was diagnosed as having crack cocaine and alcohol dependence for his Axis I diagnosis and passive aggressive behavior for his Axis II diagnosis.  Subsequent VA records show diagnoses of cocaine dependence.

On his July 2007 claim, the Veteran indicated that, with regard to depression, he was not allowed to train in his guaranteed job assignment and had to go on food stamps to feed his family while in service.

In a July 2007 written statement, the Veteran indicated that, during service, he was seen by a captain and a chaplain, whose name he could not remember.

In a March 2009 written statement, the Veteran indicated that his depression was secondary to his lumbar spine.  It limited him from providing for his family.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, in reviewing the immediate case the Board has taken an expansive view of the psychiatric claim.

After a review of the record, the Board concludes that service connection for a psychiatric disorder must be denied.  While the Veteran has complained of depression, such a diagnosed disorder is not shown by the evidence of record.  While the Veteran is competent to report as to symptomatology and, in some instances, is competent to report as to etiology, causation, or diagnosis, in this case, the Board concludes that he is not.  The diagnosis assigned to psychiatric symptomatology is a medical conclusion that requires specialized medical training or knowledge to be competent.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  As such, the Board concludes that a psychiatric diagnosis, other than that shown in the medical evidence, is not established by the competent evidence of record.

Regarding the diagnoses of crack cocaine and alcohol dependence, the law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2010); see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for crack cocaine or alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.

Here, the Veteran has asserted that his psychiatric disorder, which he believes is depression, is secondary to his lumbar spine disability, because he is unable to provide for his family.  However, the Veteran's is not a competent opinion, see Davidson v. Shinseki, 581 F.3d at 1316, because, for the same reasons as are delineated above with regard to diagnosis, the etiology of a psychiatric disorder is not lay-observable.  As such, there is no competent opinion even suggesting that the Veteran's crack cocaine or alcohol dependence is related to a service-connected disability.

Finally, the Veteran has also been diagnosed as having a personality disorder that was noted to be passive aggressive behavior in April 1995.  38 C.F.R. § 4.9 (2010) provides that a personality disorder is not a disease or injury in the meaning of applicable legislation for disability compensation purposes.  Therefore, to the extent that the Veteran has been diagnosed with a personality disorder and has implicitly raised a claim for service connection for that disorder here, the Board finds that service connection is precluded by law.  38 C.F.R. § 3.303(c).  As such, the Board finds that service connection for any psychiatric disorder, to include as secondary to a service-connected disability, is not warranted.

Cervical Disorder

On a January 1980 Report of Medical History, the Veteran reported a history of recurrent back pain.  The Veteran's spine was normal at that time.

A November 1987 private treatment record shows that the Veteran's cervical spine was normal on x-ray.

A July 1994 private treatment record indicates that the Veteran fell at work that day and complained of neck pain.

A September 1994 private treatment record shows that the Veteran reported pain in his neck beginning on July 22, 1994, when he fell at work.

On a January 1995 Social Security Administration document, completed by the Veteran, he indicated that he injured his neck on July 21, 1994.

January and March 1995 Social Security Administration documents show that the Veteran contended that he became disabled on August 3, 1994, due to an injury to his neck, back, and wrists.

A July 1995 private record shows that the Veteran complained of neck pain for one year.

A November 2004 private record shows that the Veteran reported a recent neck injury.

A November 2004 private x-ray report shows that the Veteran complained of neck pain.  The x-ray report was normal.

In a February 2008 written statement, the Veteran contended that his neck disorder was secondary to his lumbar spine disability.

Based on the evidence, the Board finds that service connection is not warranted for a cervical disorder.  There is no lay or medical evidence that the Veteran has a cervical disorder that began in or is due directly to service.  Therefore, the Board will focus on the Veteran's contention that it is secondary to his service-connected lumbar spine disability.  While the Veteran has asserted that this is the case, he is not a medical professional, and a determination of whether a cervical spine disorder is secondary to a lumbar spine disorder, in this case, is not observable by a layperson.  Davidson v. Shinseki, 581 F.3d at 1316.  As such, his assertions are not competent to establish causation.

Furthermore, the competent and credible evidence of record shows that the Veteran incurred an injury to his cervical spine in 1994.  With the exception of the Veteran's most recent statements, all of the evidence of record establishes that he first injured his neck and first complained of neck pain in 1994, after he fell at work.  As such, there is no competent and credible evidence that any cervical spine disorder is related to service or to a service-connected disability.  Therefore, the claim must be denied.

Right and Left Hip Disorders

A December 1978 service treatment record shows that the Veteran complained of constant pain in his hip.  There was no bruise or radiation.

On a January 1980 Report of Medical History, the Veteran reported a history of swollen or painful joints.  The Veteran's lower extremities were normal at that time.

A November 1987 private emergency room record shows that the Veteran reported that he had been hit by a truck and now complained of right hip pain.

On his November 1999 original claim for VA benefits, the Veteran did not raise a claim of entitlement to service connection for any right hip disorder.

In a February 2008 written statement, the Veteran contended that his right and left hip disorders were secondary to his lumbar spine disability.

With regard to whether service connection is warranted for either a right or left hip disability, as directly related to service, the Board finds that there is no post-service diagnosis of a right or left hip disability shown by the evidence of record.  Therefore, while the Veteran may complain of hip pain, compensation under 38 U.S.C.A. §§ 1110, 1131 is denied.  Furthermore, while the Veteran has asserted that his right and left hip disorders are secondary to his service-connected lumbar spine disability, there is no competent opinion of record even suggesting that this is the case, and the Veteran, as a layperson, is not competent to provide such an opinion.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, service connection is not warranted for a right or left hip disability.

Conclusion

Based on the analysis above, the Board concludes that the preponderance of the evidence is against findings that service connection is warranted for GERD with hiatal hernia, a pulmonary disorder, a psychiatric disorder, a cervical spine disorder, a right hip disorder, and a left hip disorder.  As such, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's lumbar degenerative joint disease and spondylosis is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  This code, which is for degenerative arthritis of the spine, is rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 indicates that any associated objective neurologic abnormalities are to be separately rated under the appropriate diagnostic code.  Note 2 states that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of- motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In July 2007, the Veteran underwent VA examination.  He reported shooting, dull, and spasmodic pain on a daily basis.  There was no radiation.  There had been no incapacitating episodes in the past year.  His ability to walk, turn, twist, and lift was affected.  On examination, there was no paravertebral muscle spasm or tenderness.  Straight-leg raising sign was negative.  Motor strength was 5/5 and symmetrical.  Sensory was intact to light touch.  Range of motion was flexion to 90 degrees, extension to 15 degrees, lateral flexion to 30 degrees, and rotation to 20 degrees.  There was no pain noted on examination.  There was no additional limitation of motion with repetition.  The diagnosis was lumbar degenerative joint disease and spondylosis.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  Specifically, none of the evidence of record suggests that his forward flexion was limited to 60 degrees or less or that the combined range of motion of his thoracolumbar spine was 120 degrees or less.  Furthermore, there was no muscle spasm on examination or reported by the Veteran.  There is no evidence of ankylosis, and the Veteran demonstrated no additional functional impairment after repetitious motions.

Therefore, the Board concludes that the evidence preponderates against a finding that a disability rating in excess of 10 percent is warranted for the Veteran's lumbar degenerative joint disease and spondylosis.  Furthermore, there are no neurologic disorders shown by the lay or medical evidence, and consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted because there is no diagnosis of any disc disease of the Veteran's lumbar spine.

Finally, the Board has also considered whether a higher rating for lumbar spine degenerative joint disease and spondylosis is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2010) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008), and higher ratings are available for increased disability.  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards for each period in question.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


C.  Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for a benefit under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  The informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

The record shows that service connection for a back condition was denied in a March 2000 RO rating decision, and the Veteran was notified of the decision that same month.  The next communication received from the Veteran is the initiation of the current claim, received on April 28, 2006.

The Veteran has not submitted an argument as to why he believes he is entitled to an effective date prior to April 28, 2006, for the award of service connection for lumbar degenerative joint disease and spondylosis.  He has not contended that he appealed the March 2000 RO decision or offered any other assertion with regard to his claim.  The record shows that no correspondence dated prior to April 28, 2006, can be interpreted as a claim for any benefit.

The March 2000 RO rating decision is final.  Therefore, the Veteran has been assigned the earliest possible effective date for the grant of service connection for his lumbar spine degenerative joint disease and spondylosis.  Consequently, entitlement to an effective date earlier than April 28, 2006, for this disability is denied.


D.  Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received on March 19, 2009, the appellant withdrew the appeal of the denial of his claim for entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of a claim for a total rating based on individual unemployability due to service-connected disabilities, and it is dismissed.




ORDER

Service connection for GERD with hiatal hernia is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a psychiatric disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis, is denied.

Service connection for a cervical disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis, is denied.

Service connection for a right hip disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis, is denied.

Service connection for a left hip disorder, including as secondary to service-connected lumbar degenerative joint disease and spondylosis, is denied.

A disability rating in excess of 10 percent for lumbar degenerative joint disease and spondylosis is denied.

Entitlement to an effective date prior to April 28, 2006, for the award of service connection for lumbar degenerative disc disease with spondylosis, is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is dismissed.  




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


